Citation Nr: 1630571	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee strain, claimed as a left leg injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and adjustment disorder with anxious mood, rule out generalized anxiety disorder.

3.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In December 2014, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for sinusitis, an acquired psychiatric disorder, hemorrhoids, and hepatitis C.  Thereafter, in a February 2016 rating decision, the Appeals Management Center granted entitlement to service connection for sinusitis, hemorrhoids, and hepatitis C.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To date, the Veteran has not filed a second NOD with regard to these issues, so they are no longer before the Board.

The issues of entitlement to service connection for left knee strain and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed pseudofolliculitis barbae had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The Veteran contends that pseudofolliculitis barbae had its onset in service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has a current diagnosis of pseudofolliculitis barbae.  In this regard, the Veteran underwent a VA examination in May 2015, and he was diagnosed with pseudofolliculitis barbae, currently quiescent.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Service treatment records are negative for any treatment or diagnosis of pseudofolliculitis barbae.  However, as discussed in more detail in the Remand section below, the Veteran's service treatment records appear to be incomplete and only contain records dated from February 1982 to June 1985, even though the Veteran entered active service in September 1978.  However, a remand is not necessary to obtain these records because even without records showing in-service treatment for pseudofolliculitis barbae, there is competent and credible evidence that the Veteran experienced pseudofolliculitis barbae symptoms in service.

During the September 2014 hearing, the Veteran testified that due to required shaving during basic training, he developed shaving bumps and razor burn.  He indicated that once he came out of basic training, the bumps were so bad that he could not lay his head on his pillow.  The Veteran testified that the medics gave him a shaving profile allowing him to let his facial hair grow out beyond the bumps.  The Veteran is competent to report having shaving bumps, being put on a shaving profile, and being diagnosed with pseudofolliculitis barbae while in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his statements in this regard are credible, as there is no evidence to contradict his reports.  Accordingly, the Board finds that the second Shedden element is satisfied.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the Board finds that the evidence is, at least, in relative equipoise as to whether the Veteran's pseudofolliculitis barbae had its onset in service.  

During the September 2014 hearing, the Veteran testified that he continued to experience shaving bumps post-service and that he continues the same non-shaving regimen to control his symptoms.  The Veteran is competent to report that the skin condition he first experienced in service is the same condition he currently experiences (when he shaves), which has been diagnosed as quiescent pseudofolliculitis barbae.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, consistent with the Veteran's statements, VA treatment records show that the Veteran periodically sought treatment for "itchy bumps in beard area when he shaves."  See, e.g.,  July 2004 VA Treatment Record (showing a diagnosis of pseudofolliculitis barbae and instructions to avoid shaving).  

Further, the May 2015 VA examiner diagnosed the Veteran with pseudofolliculitis barbae "since starting military."  In a November 2015 addendum, the May 2015 VA examiner was asked whether the Veteran's pseudofolliculitis was caused by or the result of service, to which the examiner replied, "pseudofolliculitis is commonly exacerbated by poor environmental conditions (if deployed) and also by increased physical activity as during training as increased perspiration and moisture caused by increased physical demands will exacerbate this condition."  

Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.

In so finding, the Board acknowledges the negative nexus opinion of record.  In February 2016, a VA examiner, who did not exam the Veteran, but did review the claims file, opined that the Veteran's pseudofolliculitis barbae was less likely than not related to military service because service treatment records and the 2015 VA skin examination "were negative for diagnosis and treatment of chronic Pseudofolliculitis Barbae."  The Board finds the rationale provided to be problematic, as it relied, in part, on an absence of documented in-service treatment for pseudofolliculitis barbae.  As noted above, and discussed in more detail below, the service treatment records in the claims file are extremely limited and, in fact, other than an enlistment examination, contain no medical records prior to 1982, which is when the Veteran asserts that his pseudofolliculitis barbae started.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Accordingly, the Board affords this opinion little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the Veteran's competent, credible assertions as to experiencing pseudofolliculitis barbae during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for pseudofolliculitis barbae is warranted because the credible evidence of record shows that pseudofolliculitis barbae had its onset in service and has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

In its December 2014 remand, the Board noted that the Veteran's service treatment records appeared to be incomplete.  In particular, the Board noted that the only service treatment records associated with the claims file were dated from February 1982 to June 1985; however, the Veteran entered active service in September 1978.  Additionally, the Board noted that the Veteran testified regarding in-service treatment for a left knee strain and depression while at Fort Carson and in Germany, which the Board noted was from 1979-1981.  

In light of these facts, the Board remanded the matter in December 2014 for the purpose of undertaking the necessary efforts to obtain the potentially missing service treatment records.  VA's statutory duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency and that VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Additionally, if it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect and notify the Veteran.  38 C.F.R. § 3.159(e).  

In February 2015, the AOJ sent a Personal Information Exchange System (PIES) O50 request for complete service treatment records and the entire personnel file.  Later that month, the AOJ received numerous sets of personnel records, one of which contained the Veteran's August 1978 entrance examination.  However, no additional service treatment records were provided.  In the February 2016 supplemental statement of the case, the RO simply informed the Veteran that "service records" were obtained on February 17, 2015.  

The AOJ did not notify the Veteran that treatment records from 1978 to 1982 still appeared to be missing, in accordance with 38 C.F.R. § 3.159(e).  As such, the AOJ did not substantially comply with the remand directives; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the AOJ should make a final attempt to locate the Veteran's missing service treatment records.  If it is determined that no additional service record exist, then the AOJ must prepare a memorandum of unavailability following the procedures outlined in 38 C.F.R. § 3.159(e).

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in May 2015.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with depression and opined that depression was less likely than not incurred in or caused by service because "[b]ased on the medical record and information from the [V]eteran, there is no indication that the depression was caused by an in-service event."  

The Board finds that the opinion is inadequate as there was no adequate rationale given for the opinion.  The mere statement by the examiner that the evidence shows "no indication that the depression was caused by an in-service event" is wholly conclusory and renders that opinion inadequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, insofar as the VA examiner intimated that to be service-related, an acquired psychiatric disorder must have been caused by some service-related injury or event, the opinion is based on an inaccurate premise.  In this regard, the Board notes that if an acquired psychiatric disorder had its initial onset in service, the genesis of the disorder is immaterial.   

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veterans acquired psychiatric disorder (i.e., as secondary to his service-connected disabilities) is reasonably raised by the record.  In this regard, an October 2013 VA treatment record shows that the Veteran attributed his depression to chronic pain and multiple medical problems, including a back disability and hepatitis C.  The Board notes that the Veteran is service-connected for a low back disability and hepatitis C. 

In light of this evidence, the possibility that the Veteran's service-connected disabilities caused or aggravated his claimed acquired psychiatric disorder must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for an acquired psychiatric disorder on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected low back disability and hepatitis C.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disorder is at least as likely as not caused by or aggravated by his service-connected low back disability and/or hepatitis C.

Regarding the issue of entitlement to service connection for a left knee condition, the Veteran was provided a VA examination in May 2015, and he was diagnosed with left knee strain.  In a February 2016 addendum opinion, a VA examiner opined that the Veteran's current left knee strain was less likely as not due to any in-service left knee injuries.  The examiner acknowledged the Veteran's lay statements regarding injuring his left knee left knee in service, but opined that the injury was most likely acute and transient because service treatment records did not reflect any further treatment for a recurrent or chronic knee condition while on active duty.  If, upon remand, additional service treatment records are located showing treatment for a left knee condition, then an addendum opinion should be obtained that considers the additional evidence.  

Finally, as the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the conditions on appeal dated from January 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request the Veteran's complete service treatment records, to specifically include any records dated from September 1978 to February 1982.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. After all outstanding records have been associated with the claims file, return the claims file, to include a copy of this remand, to the May 2015 VA examiner for an addendum opinion regarding the Veteran's acquired psychiatric disorder.  If the examiner who drafted the May 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed acquired psychiatric disorders, to include depressive disorder and adjustment disorder with anxious mood, rule out generalized anxiety disorder, had its onset during or is otherwise etiologically related to the Veteran's military service.  

The examiner should specifically review and comment on the Veteran's September 2014 testimony regarding onset of his psychiatric symptoms, as well as VA treatment records dated in 1985 showing substance abuse treatment.

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed acquired psychiatric disorders is proximately due to or caused by the Veteran's service-connected disabilities, to include a low back disability and hepatitis C?  The examiner should specifically comment on an October 2013 VA treatment record indicating that the Veteran attributed his depression to chronic pain from a low back disability and other medical problems, to include hepatitis C.

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed acquired psychiatric disorders was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected disabilities?

If the examiner determines that any of the Veteran's currently diagnosed acquired psychiatric disorders was aggravated by a service-connected disability, the examiner should report the baseline level of severity of the acquired psychiatric disorders prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. If additional service treatment records associated with the record show treatment for left knee and/or leg conditions, return the claims file to the examiner who provided the February 2016 opinion (or another appropriate examiner if unavailable) for the following addendum opinion:.

In light of additional relevant medical evidence associated with the claims file after the February 2016 opinion, is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee condition is related to symptomatology documented in service? 

The examiner should provide a thorough rationale for any opinion provided.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


